Name: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 25 April 1988 amending the Annex to Decision 86/459/ECSC suspending imports of certain iron and steel products originating in South Africa (88/280/ECSC) #
 Type: Decision
 Subject Matter: tariff policy;  European construction;  iron, steel and other metal industries;  Africa
 Date Published: 1988-05-07

 Avis juridique important|41988D0280DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 25 April 1988 amending the Annex to Decision 86/459/ECSC suspending imports of certain iron and steel products originating in South Africa (88/280/ECSC) - Official Journal L 120 , 07/05/1988 P. 0001 - 0015DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 25 April 1988 amending the Annex to Decision 86/459/ECSC suspending imports of certain iron and steel products originating in South Africa (88/280/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, Having regard to the Decision of the Representatives of the Governments of the Member States, meeting within the Council of 16 September 1986 suspending imports of certain iron and steel products originating in South Africa (1), Whereas the Community is a contracting party to the International Convention on the Harmonized Commodity Description and Coding System, hereinafter referred to as the ´harmonized system', which replaces the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs Tariffs; Whereas, with effect from 1 January 1988, Council Regulation (EEC) No 2658/87 (2) established on the basis of the nomenclature of the harmonized system a combined nomenclature of goods which will meet the requirements of both the Common Customs Tariff and the external trade statistics of the Community; Whereas the descriptions and tariff numbers contained in the Annex to Decision 86/459/ECSC should accordingly be based on the combined nomenclature, which is in turn based on the harmonized system; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The Annex to Decision 86/459/ECSC shall be replaced by the Annex hetero. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. Done at Luxembourg, 25 April 1988. The President H.-D. GENSCHER EWG:L555UMBE00.96 FF: 5UEN; SETUP: 01; Hoehe: 351 mm; 47 Zeilen; 1905 Zeichen; Bediener: HELM Pr.: C; Kunde: 41562 L 555 (1) OJ No L 268, 19. 9. 1986, p. 1. (2) OJ No L 256, 7. 9. 1987, p. 1. ANNEX ´ANNEX LIST OF ECSC PRODUCTS CN code Description 1 2 I. PRIMARY MATERIALS; PRODUCTS IN GRANULAR OR POWDER FORM 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms: 7201 10 -Non-alloy pig iron containing by weight 0,5 % or less of phosphorus --Containing by weight more than 0,4 % of manganese: 7201 10 11 ---Containing by weight 1 % or less of silicon 7201 10 19 ---Containing by weight more than 1 % of silicon 7201 10 30 --Containing by weight not less than 0,1 % but less than 0,4 % of manganese 7201 10 90 --Containing by weight less than 0,1 % of manganese 7201 20 00 -Non-alloy pig iron containing by weight more than 0,5 % of phosphorus 7201 30 -Alloy pig iron: 7201 30 10 --Containing by weight not less than 0,3 % but not more than 1 % of titanium and not less than 0,5 % but not more than 1 % of vanadium 7201 30 90 --Other 7201 40 00 -Spiegeleisen 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms: 7203 10 00 -Ferrous products obtained by direct reduction of iron ore 7203 90 00 -Other 7204 Ferrous waste and scrap; remelting scrap ingots of iron or steel: 7204 10 00 -Waste and scrap of cast iron -Waste and scrap of alloy steel: 7204 21 00 --Of stainless steel 7204 29 00 --Other 7204 30 00 -Waste and scrap of tinned iron or steel -Other waste and scrap: 7204 41 --Turnings, shavings, chips, milling waste, sawdust, filings, trimmings and stampings, whether or not in bundles: 7204 41 10 ---Turnings, shavings, chips, milling waste, sawdust and filings ---Trimmings and stampings: 7204 41 91 ----In bundles 7204 41 99 ----Other 7204 49 --Other 7204 49 10 ---Fragmentized (shredded) ---Other: 7204 49 30 ----In bundles ----Other: 7204 49 91 -----Neither sorted nor graded 7204 49 99 -----Other 7204 50 -Remelting scrap ingots: 7204 50 10 --Of alloy steel 7204 50 90 --Other CN code Description 1 2 II. IRON AND NON-ALLOY STEEL 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading No 7203): 7206 10 00 -Ingots 7206 90 00 -Other 7207 Semi-finished products of iron or non-alloy steel: -Containing by weight less than 0,25 % of carbon: 7207 11 --Of rectangular (including square) cross-section, the width measuring less than twice the thickness: ---Rolled or obtained by continuous casting: 7207 11 11 ----Of free-cutting steel 7207 11 19 ----Other 7207 12 --Other, of rectangular (other than square) cross-section: ---Rolled or obtained by continuous casting: 7207 12 11 ----Of a thickness of 50 mm or more 7207 12 19 ----Of a thickness of less than 50 mm 7207 19 --Other: ---Of circular or polygonal cross-section: ----Rolled or obtained by continuous casting: 7207 19 11 -----Of free-cutting steel 7207 19 15 -----Other ---Blanks for angles, shapes and sections: 7207 19 31 ----Rolled or obtained by continuous casting 7207 20 -Containing by weight 0,25 % or more of carbon: --Of rectangular (including square) cross-section, the width measuring less than twice the thickness: ---Rolled or obtained by continuous casting: 7207 20 11 ----Of free-cutting steel ----Other, containing by weight: 7207 20 15 -----0,25 % or more but less than 0,6 % of carbon 7207 20 17 -----0,6 % or more of carbon --Other, of rectangular (other than square) cross-section: ---Rolled or obtained by continuous casting: 7207 20 31 ----Of a thickness of 50 mm or more 7207 20 33 ----Of a thickness of less than 50 mm --Of circular or polygonal cross-section: ---Rolled or obtained by continuous casting: 7207 20 51 ----Of free-cutting steel ----Other: 7207 20 55 -----Containing by weight 0,25 % or more but less than 0,6 % of carbon 7207 20 57 -----Containing by weight 0,6 % or more of carbon --Blanks for angles, shapes and sections: 7207 20 71 ---Rolled or obtained by continuous casting 7208 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plaited or coated: -In coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: CN code Description 1 2 7208 11 00 --Of a thickness exceeding 10 mm 7208 12 --Of a thickness of 4,75 mm or more but not exceeding 10 mm: 7208 12 10 ---Intended for re-rolling ( ¹) ---Other: 7208 12 91 ----With patterns in relief 7208 12 99 ----Other 7208 13 --Of a thickness of 3 mm or more but less than 4,75 mm: 7208 13 10 ---Intended for re-rolling ( ¹) ---Other: 7208 13 91 ----With patterns in relief 7208 13 99 ----Other 7208 14 --Of a thickness of less than 3 mm: 7208 14 10 ---Intended for re-rolling ( ¹) 7208 14 90 ---Other -Other, in coils, not further worked than hot-rolled: 7208 21 --Of a thickness exceeding 10 mm: 7208 21 10 ---With patterns in relief 7208 21 90 ---Other 7208 22 --Of a thickness of 4,75 mm or more but not exceeding 10 mm: 7208 22 10 ---Intended for re-rolling ( ¹) ---Other: 7208 22 91 ----With patterns in relief 7208 22 99 ----Other 7208 23 --Of a thickness of 3 mm or more but less than 4,75 mm: 7208 23 10 ---Intended for re-rolling ( ¹) ---Other: 7208 23 91 ----With patterns in relief 7208 23 99 ----Other 7208 24 --Of a thickness of less than 3 mm: 7208 24 10 ---Intended for re-rolling ( ¹) 7208 24 90 ---Other -Not in coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7208 31 00 --Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief 7208 32 --Other, of a thickness exceeding 10 mm: 7208 32 10 ---With patterns in relief ---Other, of a thickness: 7208 32 30 ----Exceeding 20 mm ----Exceeding 15 mm but not exceeding 20 mm, of a width of: 7208 32 51 -----2 050 mm or more 7208 32 59 -----Less than 2 050 mm ----Exceeding 10 mm but not exceeding 15 mm, of a width of: 7208 32 91 -----2 050 mm or more ( ¹) Entry within this subheading is subject to conditions laid down in the relevant Community provisions. EWG:L555UMBE01.96 FF: 5UEN; SETUP: 01; Hoehe: 784 mm; 288 Zeilen; 6223 Zeichen; Bediener: HELM Pr.: C; Kunde: 41562 L 555 7. 5. 88 Official Journal of the European Communities CN code Description 1 2 7208 32 99 -----Less than 2 050 mm 7208 33 --Other, of a thickness of 4,75 mm or more but not exceeding 10 mm: 7208 33 10 ---With patterns in relief ---Other, of a width of: 7208 33 91 ----2 050 mm or more 7208 33 99 ----Less than 2 050 mm 7208 34 --Other, of a thickness of 3 mm or more but less than 4,75 mm: 7208 34 10 ---With patterns in relief 7208 34 90 ---Other 7208 35 --Other, of a thickness of less than 3 mm: 7208 35 10 ---Of a thickness of 2 mm or more ---Of a thickness of less than 2 mm: 7208 35 91 ----Of a thickness of 1 mm or more but less than 2 mm 7208 35 93 ----Of a thickness of 0,5 mm or more but less than 1 mm 7208 35 99 ----Of a thickness of less than 0,5 mm -Other, not in coils, not further worked than hot-rolled: 7208 41 00 --Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief 7208 42 --Other, of a thickness exceeding 10 mm: 7208 42 10 ---With patterns in relief ---Other, of a thickness: 7208 42 30 ----Exceeding 20 mm ----Exceeding 15 mm but not exceeding 20 mm, of a width of: 7208 42 51 -----2 050 mm or more 7208 42 59 -----Less than 2 050 mm ----Exceeding 10 mm but not exceeding 15 mm, of a width of: 7208 42 91 -----2 050 mm or more 7208 42 99 -----Less than 2 050 mm 7208 43 --Other, of a thickness of 4,75 mm or more but not exceeding 10 mm: 7208 43 10 ---With patterns in relief ---Other, of a width of: 7208 43 91 ----2 050 mm or more 7208 43 99 ----Less than 2 050 mm 7208 44 --Other, of a thickness of 3 mm or more but less than 4,75 mm: 7208 44 10 ---With patterns in relief 7208 44 90 ---Other 7208 45 --Other, of a thickness of less than 3 mm: 7208 45 10 ---Of a thickness of 2 mm or more ---Of a thickness of less than 2 mm: 7208 45 91 ----Of a thickness of 1 mm or more but less than 2 mm 7208 45 93 ----Of a thickness of 0,5 mm or more but less than 1 mm 7208 45 99 ----Of a thickness of less than 0,5 mm 7208 90 -Other: 7208 90 10 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) CN code Description 1 2 7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated: -In coils, not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7209 11 00 --Of a thickness of 3 mm or more 7209 12 --Of a thickness exceeding 1 mm but less than 3 mm: 7209 12 10 --- ´Electrical' 7209 12 90 ---Other 7209 13 --Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7209 13 10 --- ´Electrical' 7209 13 90 ---Other 7209 14 --Of a thickness of less than 0,5 mm: 7209 14 10 --- ´Electical' 7209 14 90 ---Other -Other, in coils, not further worked than cold-rolled (cold reduced): 7209 21 00 --Of a thickness of 3 mm or more 7209 22 --Of a thickness exceeding 1 mm but less than 3 mm: 7209 22 10 --- ´Electrical' 7209 22 90 ---Other 7209 23 --Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7209 23 10 --- ´Electrical' 7209 23 90 ---Other 7209 24 --Of a thickness of less than 0,5 mm: 7209 24 10 --- ´Electrical' ---Other: 7209 24 91 ----Of a thickness of 0,35 mm or more but less than 0,5 mm 7209 24 99 ----Of a thickness of less than 0,35 mm -Not in coils, not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7209 31 00 --Of a thickness of 3 mm or more 7209 32 --Of a thickness exceeding 1 mm but less than 3 mm: 7209 32 10 --- ´Electrical' 7209 32 90 ---Other 7209 33 --Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7209 33 10 --- ´Electrical' 7209 33 90 ---Other 7209 34 --Of a thickness of less than 0,5 mm: 7209 34 10 --- ´Electrical' 7209 34 90 ---Other -Other, not in coils, not further worked than cold-rolled (cold-reduced): 7209 41 00 --Of a thickness of 3 mm or more 7209 42 --Of a thickness exceeding 1 mm but less than 3 mm: 7209 42 10 --- ´Electrical' 7209 42 90 ---Other 7209 43 --Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7209 43 10 --- ´Electrical' CN code Description 1 2 7209 43 90 ---Other 7209 44 --Of a thickness of less than 0,5 mm: 7209 44 10 --- ´Electrical' 7209 44 90 ---Other 7209 90 -Other: 7209 90 10 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated: -Plated or coated with tin: 7210 11 --Of a thickness of 0,5 mm or more: 7210 11 10 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 12 --Of a thickness of less than 0,5 mm: ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square): 7210 12 11 ----Tinplate 7210 12 19 ----Other 7210 20 -Plated or coated with lead, including terne-plate: 7210 20 10 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) -Electrolytically plated or coated with zinc: 7210 31 --Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7210 31 10 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 39 --Other: 7210 39 10 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) -Otherwise plated or coated with zinc: 7210 41 --Corrugated: 7210 41 10 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 49 --Other: 7210 49 10 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 50 -Plated or coated with chromium oxides or with chromium and chromium oxides: 7210 50 10 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 60 -Plated or coated with aluminium: --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square): 7210 60 11 ---Plated or coated with aluminium-zinc alloys 7210 60 19 ---Other 7210 70 -Painted, varnished or coated with plastics: --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square): 7210 70 11 ---Tinplate, varnished 7210 70 19 ---Other EWG:L555UMBE02.96 FF: 5UEN; SETUP: 01; Hoehe: 779 mm; 288 Zeilen; 6696 Zeichen; Bediener: HELM Pr.: C; Kunde: 41562 Montan England 02 7. 5. 88 Official Journal of the European Communities CN code Description 1 2 7210 90 -Other: --Other: ---Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square): 7210 90 31 ----Clad 7210 90 33 ----Tinned and printed 7210 90 35 ----Plated or coated with chromium or nickel 7210 90 39 ----Other 7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated: -Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7211 11 00 --Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief 7211 12 --Other, of a thickness of 4,75 mm or more: 7211 12 10 ---Of a width exceeding 500 mm 7211 12 90 ---Of a width not exceeding 500 mm 7211 19 --Other: 7211 19 10 ---Of a width exceeding 500 mm ---Of a width not exceeding 500 mm: 7211 19 91 ----Of a thickness of 3 mm or more but less than 4,75 mm 7211 19 99 ----Of a thickness of less than 3 mm -Other, not further worked than hot-rolled: 7211 21 00 --Rolled on four faces or in a closed box pass, of width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief 7211 22 --Other, of a thickness of 4,75 mm or more: 7211 22 10 ---Of a width exceeding 500 mm 7211 22 90 ---Of a width not exceeding 500 mm 7211 29 --Other: 7211 29 10 ---Of a width exceeding 500 mm ---Of a width not exceeding 500 mm: 7211 29 91 ----Of a thickness of 3 mm or more but less than 4,75 mm 7211 29 99 ----Of a thickness of less than 3 mm 7211 30 -Not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7211 30 10 --Of a width exceeding 500 mm -Other, not further worked than cold-rolled (cold-reduced): 7211 41 --Containing by weight less than 0,25 % of carbon: 7211 41 10 ---Of a width exceeding 500 mm ---Of a width not exceeding 500 mm: 7211 41 91 ----In coils intended for the manufacture of tinplate 7211 49 --Other: 7211 49 10 ---Of a width exceeding 500 mm 7211 90 -Other: --Of a width exceeding 500 mm: 7211 90 11 ---Not further worked than surface-treated CN code Description 1 2 7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated: 7212 10 -Plated or coated with tin: 7212 10 10 --Tinplate, not further worked than surface-treated --Other: ---Of a width exceeding 500 mm: 7212 10 91 ----Not further worked than surface-treated -Electrolytically plated or coated with zinc: 7212 21 --Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: ---Of a width exceeding 500 mm: 7212 21 11 ----Not further worked than surface-treated 7212 29 --Other: ---Of a width exceeding 500 mm: 7212 29 11 ----Not further worked than surface-treated 7212 30 -Otherwise plated or coated with zinc: --Of a width exceeding 500 mm: 7212 30 11 ---Not further worked than surface-treated 7212 40 -Painted, varnished or coated with plastics: 7212 40 10 --Tinplate, not further worked than varnished --Other: ---Of a width exceeding 500 mm: 7212 40 91 ----Not further worked than surface-treated 7212 50 -Otherwise plated or coated: --Of a width exceeding 500 mm: ---Lead-coated: 7212 50 31 ----Not further worked than surface-treated ---Other: 7212 50 51 ----Not further worked than surface-treated 7212 60 -Clad: --Of a width exceeding 500 mm: 7212 60 11 ---Not further worked than surface-treated --Of a width not exceeding 500 mm: ---Not further worked than surface-treated: 7212 60 91 ----Hot-rolled, not further worked than clad 7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron or non-alloy steel: 7213 10 00 -Containing indentations, ribs, grooves or other deformations produced during the rolling process 7213 20 00 -Of free-cutting steel -Other, containing by weight less than 0,25 % of carbon: 7213 31 00 --Of circular cross-section measuring less than 14 mm in diameter 7213 39 00 --Other -Other, containing by weight 0,25 % or more but less than 0,6 % of carbon: CN code Description 1 2 7213 41 00 --Of circular cross-section measuring less than 14 mm in diameter 7213 49 00 --Other 7213 50 00 -Other, containing by weight 0,6 % or more of carbon 7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling: 7214 20 00 -Containing indentations, ribs, grooves or other deformations produced during the rolling process or twisted after rolling 7214 30 00 -Of free-cutting steel 7214 40 -Other, containing by weight less than 0,25 % of carbon: 7214 40 10 --Of rectangular (other than square) cross-section, rolled on four faces --Other, with a maximum cross-sectional dimension of: 7214 40 91 ---80 mm or more 7214 40 99 ---Less than 80 mm 7214 50 -Other, containing by weight 0,25 % or more but less than 0,6 % of carbon: 7214 50 10 --Of rectangular (other than square) cross-section, rolled on four faces --Other, with a maximum cross-sectional dimension of: 7214 50 91 ---80 mm or more 7214 50 99 ---Less than 80 mm 7214 60 00 -Other, containing by weight 0,6 % or more of carbon 7215 Other bars and rods of iron or non-alloy steel: 7215 90 -Other: 7215 90 10 --Hot-rolled, hot-drawn or extruded, not further worked than clad 7216 Angles, shapes and sections of iron or non-alloy steel: 7216 10 00 -U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm -L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm: 7216 21 00 --L sections 7216 22 00 --T sections -U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded of a height of 80 mm or more: 7216 31 00 --U section 7216 32 00 --I sections 7216 33 00 --H sections 7216 40 -L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more: 7216 40 10 --L sections 7216 40 90 --T sections 7216 50 -Other angles, shapes and sections, not further worked than hot-rolled, hot drawn or extruded: 7216 50 10 --With a cross-section which is capable of being enclosed in a square the side of which is 80 mm 7216 50 90 --Other 7216 90 -Other: 7216 90 10 --Hot-rolled, hot-drawn or extruded, not further worked than clad EWG:L555UMBE03.96 FF: 5UEN; SETUP: 01; Hoehe: 779 mm; 277 Zeilen; 6641 Zeichen; Bediener: MARK Pr.: C; Kunde: 7. 5. 88 Official Journal of the European Communities CN code Description 1 2 III. STAINLESS STEEL 7218 Stainless steel in ingots or other primary forms; semi-finished products of stainless steel: 7218 10 00 -Ingots and other primary forms 7218 90 -Other: --Of rectangular (including square) cross-section: ---Rolled or obtained by continuous casting: ----Of a width measuring less than twice the thickness, containing by weight: 7218 90 11 -----2,5 % or more of nickel 7218 90 13 -----Less than 2,5 % of nickel ----Other, containing by weight: 7218 90 15 -----2,5 % or more of nickel 7218 90 19 -----Less than 2,5 % of nickel --Other: 7218 90 50 ---Rolled or obtained by continuous casting 7219 Flat-rolled products of stainless steel, of a width of 600 mm or more: -Not further worked than hot-rolled, in coils: 7219 11 --Of a thickness exceeding 10 mm: 7219 11 10 ---Containing by weight 2,5 % or more of nickel 7219 11 90 ---Containing by weight less than 2,5 % of nickel 7219 12 --Of a thickness of 4,75 mm or more but not exceeding 10 mm: 7219 12 10 ---Containing by weight 2,5 % or more of nickel 7219 12 90 ---Containing by weight less than 2,5 % of nickel 7219 13 --Of a thickness of 3 mm or more but less than 4,75 mm: 7219 13 10 ---Containing by weight 2,5 % or more of nickel 7219 13 90 ---Containing by weight less than 2,5 % of nickel 7219 14 --Of a thickness of less than 3 mm: 7219 14 10 ---Containing by weight 2,5 % or more of nickel 7219 14 90 ---Containing by weight less than 2,5 % of nickel -Not further worked than hot-rolled, not in coils: 7219 21 --Of a thickness exceeding 10 mm: 7219 21 10 ---Containing by weight 2,5 % or more of nickel 7219 21 90 ---Containing by weight less than 2,5 % of nickel 7219 22 --Of a thickness of 4,75 mm or more but not exceeding 10 mm: 7219 22 10 ---Containing by weight 2,5 % or more of nickel 7219 22 90 ---Containing by weight less than 2,5 % of nickel 7219 23 --Of a thickness of 3 mm or more but less than 4,75 mm: 7219 23 10 ---Containing by weight 2,5 % or more of nickel 7219 23 90 ---Containing by weight less than 2,5 % of nickel 7219 24 --Of a thickness of less than 3 mm: 7219 24 10 ---Containing by weight 2,5 % or more of nickel 7219 24 90 ---Containing by weight less than 2,5 % of nickel -Not further worked than cold-rolled (cold-reduced): CN code Description 1 2 7219 31 --Of a thickness of 4,75 mm or more: 7219 31 10 ---Containing by weight 2,5 % or more of nickel 7219 31 90 ---Containing by weight less than 2,5 % of nickel 7219 32 --Of a thickness of 3 mm or more but less than 4,75 mm: 7219 32 10 ---Containing by weight 2,5 % or more of nickel 7219 32 90 ---Containing by weight less than 2,5 % of nickel 7219 33 --Of a thickness exceeding 1 mm but less than 3 mm: 7219 33 10 ---Containing by weight 2,5 % or more or nickel 7219 33 90 ---Containing by weight less than 2,5 % of nickel 7219 34 --Of a thickness of 0,5 mm or more but not exceeding 1 mm: 7219 34 10 ---Containing by weight 2,5 % of more of nickel 7219 34 90 ---Containing by weight less than 2,5 % of nickel 7219 35 --Of a thickness of less than 0,5 mm: 7219 35 10 ---Containing by weight 2,5 % or more of nickel 7219 35 90 ---Containing by weight less than 2,5 % of nickel 7219 90 -Other: --Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square): 7219 90 11 ---Containing by weight 2,5 % or more of nickel 7219 90 19 ---Containing by weight less than 2,5 % of nickel 7220 Flat-rolled products of stainless steel, of a width of less than 600 mm: -Not further worked than hot-rolled: 7220 11 00 --Of a thickness of 4,75 mm or more 7220 12 00 --Of a thickness of less than 4,75 mm 7220 20 -Not further worked than cold-rolled (cold-reduced): 7220 20 10 --Of a width exceeding 500 mm 7220 90 -Other: --Of a width exceeding 500 mm: 7220 90 11 ---Not further worked than surface-treated, including cladding --Of a width not exceeding 500 mm: ---Not further worked than surface-treated, including cladding: 7220 90 31 ----Hot-rolled, not further worked than clad 7221 00 Bars and rods, hot-rolled, in irregularly wound coils, of stainless steel: 7221 00 10 -Containing by weight 2,5 % or more of nickel 7221 00 90 -Containing by weight less than 2,5 % of nickel 7222 Other bars and rods of stainless steel; angles, shapes and sections of stainless steel: 7222 10 -Bars and rods, not further worked than hot-rolled, hot-drawn or extruded: --Of circular cross-section of a diameter of 80 mm or more, containing by weight: 7222 10 11 ---2,5 % or more of nickel 7222 10 19 ---Less than 2,5 % of nickel --Other, containing by weight: 7222 10 91 ---2,5 % or more of nickel 7222 10 99 ---Less than 2,5 % of nickel EWG:L555UMBE04.96 FF: 5UEN; SETUP: 01; Hoehe: 522 mm; 186 Zeilen; 4669 Zeichen; Bediener: MARK Pr.: C; Kunde: L 555 EN 04 - 41562 7. 5. 88 Official Journal of the European Communities CN code Description 1 2 7222 30 -Other bars and rods: 7222 30 10 --Hot-rolled, hot-drawn or extruded, not further worked than clad 7222 40 -Angles, shapes and sections: --Not further worked than hot-rolled, hot-drawn or extruded: 7222 40 11 ---Containing by weight 2,5 % or more of nickel 7222 40 19 ---Containing by weight less than 2,5 % of nickel --Other: 7222 40 30 ---Hot-rolled, hot-drawn or extruded, not further worked than clad IV. OTHER ALLOY STEEL; HOLLOW DRILL BARS AND RODS, OF ALLOY OR NON-ALLOY STEEL 7224 Other alloy steel in ingots or other primary forms; semi-finished products of other alloy steel: 7224 10 00 -Ingots and other primary forms 7224 90 -Other: --Of rectangular (including square) cross-section: 7224 90 11 ---Hot-rolled or obtained by continuous casting --Other: 7224 90 30 ---Hot-rolled or obtained by continuous casting 7225 Flat-rolled products of other alloy steel, of a width of 600 mm or more: 7225 10 -Of silicon-electrical steel: 7225 10 10 --Hot-coiled --Cold-rolled: 7225 10 91 ---Grain-oriented 7225 10 99 ---Non-grain-oriented 7225 20 -Of high-speed steel: --Not further worked than rolled: 7225 20 11 ---Not further worked than hot-rolled 7225 20 19 ---Not further worked than cold-rolled (cold-reduced) --Other: 7225 20 30 ---Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) 7225 30 00 -Other, not further worked than hot-rolled, in coils 7225 40 -Other, not further worked than hot-rolled, not in coils: 7225 40 10 --Of a thickness exceeding 20 mm 7225 40 30 --Of a thickness exceeding 15 mm but not exceeding 20 mm 7225 40 50 --Of a thickness of 4,75 mm or more but not exceeding 15 mm 7225 40 70 --Of a thickness of 3 mm or more but less than 4,75 mm 7225 40 90 --Of a thickness of less than 3 mm 7225 50 00 -Other, not further worked than cold-rolled (cold-reduced) 7225 90 -Other: 7225 90 10 --Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) 7226 Flat-rolled products of other alloy steel, of a width of less than 600 mm: 7226 10 -Of silicon-electrical steel: CN code Description 1 2 7226 10 10 --Not further worked than hot-rolled --Other: 7226 10 30 ---Of a width exceeding 500 mm 7226 20 -Of high-speed steel: 7226 20 10 --Not further worked than hot-rolled --Not further worked than cold-rolled (cold-reduced): 7226 20 31 ---Of a width exceeding 500 mm --Other: ---Of a width exceeding 500 mm: 7226 20 51 ----Not further worked than surface-treated, including cladding ---Of a width not exceeding 500 mm: ----Not further worked than surface-treated, including cladding: 7226 20 71 -----Hot-rolled, not further worked than clad -Other: 7226 91 00 --Not further worked than hot-rolled 7226 92 --Not further worked than cold-rolled (cold-reduced): 7226 92 10 ---Of a width exceeding 500 mm 7226 99 --Other: ---Of a width exceeding 500 mm: 7226 99 11 ----Not further worked than surface-treated, including cladding ---Of a width not exceeding 500 mm: ----Not further worked than surface-treated, including cladding: 7226 99 31 -----Hot-rolled, not further worked than clad 7227 Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel: 7227 10 00 -Of high-speed steel 7227 20 00 -Of silico-manganese steel 7227 90 -Other: 7227 90 10 --Containing by weight 0,0008 % or more of boron 7227 90 90 --Other 7228 Other bars and rods of other alloy steel; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel: 7228 10 -Bars and rods, of high-speed steel: 7228 10 10 --Not further worked than hot-rolled, hot-drawn or extruded --Other: 7228 10 30 ---Hot-rolled, hot-drawn or extruded, not further worked than clad 7228 20 -Bars and rods, of silico-manganese steel: --Not further worked than hot-rolled, hot-drawn or extruded: 7228 20 11 ---Of rectangular (other than square) cross-section, rolled on four faces 7228 20 19 ---Other --Other: 7228 20 30 ---Hot-rolled, hot-drawn or extruded, not further worked than clad 7228 30 -Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded: 7228 30 10 --Of circular cross-section of a diameter of 80 mm or more 7228 30 90 --Other CN code Description 1 2 7228 60 -Other bars and rods: 7228 60 10 --Hot-rolled, hot-drawn or extruded, not further worked than clad 7228 70 -Angles, shapes and sections: 7228 70 10 --Not further worked than hot-rolled, hot-drawn or extruded --Other: 7228 70 31 ---Hot-rolled, hot-drawn or extruded, not further worked than clad 7228 80 -Hollow drill bars and rods: 7228 80 10 --Of alloy steel 7228 80 90 --Of non-alloy steel 7301 Sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements; welded, angles, shapes and sections, of iron or steel: 7301 10 10 -Sheet piling 7302 Railway or tramway track construction material of iron or steel, the following: rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialized for jointing or fixing rails: 7302 10 -Rails: --Other: ---New: 7302 10 31 ----Of a weight per m of 20 kg or more 7302 10 39 ----Of a weight per m of less than 20 kg 7302 10 90 ---Used 7302 20 00 -Sleepers (cross-ties) 7302 40 -Fish-plates and sole plates: 7302 40 10 --Rolled 7302 90 -Other: 7302 90 10 --Check-rails EWG:L555UMBE05.96 FF: 5UEN; SETUP: 01; Hoehe: 777 mm; 245 Zeilen; 5550 Zeichen; Bediener: MARK Pr.: C; Kunde: 41562 UMBE05